11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
J3B, Inc. and
John R. Servis 
Appellants
Vs.                   No.
11-02-00044-CV B
Appeal from Harris County
Turner Adreac,
L.C. et al
Appellees
 
Appellants
have filed in this court a withdrawal of their notice of appeal.  The withdrawal is granted, and the appeal is
dismissed.  TEX.R.APP.P. 42.1.
 
PER CURIAM
 
January 31, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.